Citation Nr: 0609720	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1994 to November 2001.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision of the Phoenix RO.  In November 2005, 
the veteran testified at a videoconference hearing before the 
undersigned.  A transcript of the hearing is of record.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


REMAND

At the November 2005 videoconference hearing the veteran 
testified that his bilateral knee disability worsened since 
his last examination.  He reported that he had both 
limitation of motion and instability of the knees.  He 
indicated that he regularly wore knee braces.  In addition, 
on September 2005 VA examination, the examiner indicated that 
there was knee instability that had not been found on 
previous examinations or a prior MRI.  It is unclear whether 
the instability was detected on one knee or both.  Another 
examination is needed to determine the current severity of 
impairment the bilateral knee disability.  

The veteran also testified that he was participating in a VA 
vocational rehabilitation program.  Potentially, a separate 
VA vocational rehabilitation file may contain pertinent 
information.

Accordingly, the case is REMANDED for the following action:
1.  The RO should provide the veteran 
notice regarding effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. Mar. 3, 2006).  

2.  The RO should review the veteran's 
vocational rehabilitation file, and if 
there is any information in the file that 
is not a duplicate of records in his 
claims file and pertains to the severity 
of the veteran's knee disabilities, 
copies of such records should be made and 
associated with the claims file.

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
service-connected bilateral knee 
disability.  His claims file must be 
reviewed by the physician on conjunction 
with the examination.  Findings should be 
reported in detail and must specifically 
include range of motions studies for both 
knees (with notation of any further 
limitation of motion due to pain or 
repetitive use).  The degree of any 
associated instability should be 
characterized in terms of slight, 
moderate, or severe, and the examiner 
should comment on the veteran's use/need 
of braces for the instability.  X-ray 
studies should be conducted to determine 
whether there is now any associated 
arthritis in either knee.  The examiner 
should specifically note whether any 
findings/limitations noted pertain to 
both knees or are confined to a single 
knee (if so, which?) The examiner should 
explain the rationale for all opinions 
given.  

4.  The RO should then readjudicate the 
claims.  If either remains not granted to 
the veteran's satisfaction, the RO should 
issue an appropriate supplemental 
statement of the case and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


